COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-10-126-CV


JOSEPH FRITZ                                                          APPELLANT

                                         V.

VILLAGE AT CAMP BOWIE I, LP                                             APPELLEE

                                     ------------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      On April 19, 2010, Appellant Joseph Fritz filed a “letter of intent to file an

appeal” from a January 6, 2010 amended order granting Appellee Village at

Camp Bowie I, LP’s motion for summary judgment.           On June 14, 2010, we

notified Fritz of our concern that we lack jurisdiction over this appeal because the

notice of appeal was due February 5, 2010. See Tex. R. App. P. 26.1. We

stated that the appeal may be dismissed for want of jurisdiction unless he filed a

      1
       See Tex. R. App. P. 47.4.
response showing grounds for continuing the appeal.2 We have not received a

response. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex.

R. App. P. 42.3(a), 43.2(f).


                                             PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: August 19, 2010




      2
       In addition to the late notice of appeal, on April 29, 2010, we notified Fritz
that the notice of appeal was defective and directed him to file an amended
notice of appeal on or before June 1, 2010. On June 14, 2010, we informed Fritz
that we had not received an amended notice of appeal and that the appeal may
be dismissed if he did not file an amended notice of appeal on or before June 24,
2010. We have not received an amended notice of appeal.

                                         2